Citation Nr: 0730478	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim of entitlement to service connection for MS.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
that proceeding has been associated with the veteran's claims 
folder.

The Board notes that the RO received an informal claim of 
entitlement to service connection for depression, to include 
as secondary to MS, in May 2006.  In a letter from Emmanuel 
Hriso, M.D., it was noted that the veteran likely suffers 
from depression as a result of his MS.  This issue is 
REFERRED back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.  
The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status, on and off, since 1999.  
Consequently, the Board wishes to assure the veteran that it 
would not be remanding this case again unless it was 
essential for a full and fair adjudication of his claim.


At the outset, the Board notes that the veteran has submitted 
additional evidence subsequent to the issuance of the August 
2006 supplemental statement of case (SSOC).  The veteran's 
representative expressly stated in the informal brief, dated 
in September 2007, that the veteran did not waive agency of 
original jurisdiction (AOJ) consideration of the newly 
submitted evidence.  As such, the Board must remand this 
claim.

However, during the Board's review of the veteran's claims 
folder, several other problems were noted.  In the spirit of 
avoiding an additional remand in the future, the Board 
requests the following actions be accomplished prior to 
readjudication of the veteran's claim.

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letter sent to the veteran in 
August 2004 did not comply with the new requirements under 
Kent.  

Additionally, the veteran submitted a copy of a favorable 
Social Security Administration (SSA) determination.  This 
decision did not specify which disabilities the veteran was 
receiving compensation for.  It does not appear that the RO 
attempted to obtain the SSA records used in the veteran's 
disability determination.  Pursuant to Littke v. Derwinski, 1 
Vet. App. 90 (1990), the RO should obtain all records 
associated with such determination.

After completing the above, the veteran's claim should be 
readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with a 
notice letter compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the letter should explain 
to the veteran why his claim was 
previously denied; what evidence and 
information is necessary to reopen his 
claim and VA must notify the veteran of 
the evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for service 
connection.

2.  The RO/AMC must obtain any 
outstanding SSA records associated with 
the veteran's disability evaluation.  
If these SSA records are not available, 
such a statement must be associated 
with the veteran's claims folder.

3.  Upon completion of the above, the 
RO/AMC should readjudicate the claim.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2007), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2007).

